BELCHER, Commissioner.
Appellant was arrested upon the warrant of the Governor of this State, issued upon the requisition of the Governor of the State of Florida, where he stood charged by affidavit with the offense of larceny of a motor vehicle. He sought his discharge from such arrest by writ of habeas corpus which, after hearing, was denied. The appeal is from the order of the trial court.
The record is before this Court without a statement of facts or bills of exception. All proceedings appear regular in every respect, therefore nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.